MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                       FILED
this Memorandum Decision shall not be                                   Dec 20 2017, 10:58 am
regarded as precedent or cited before any
                                                                             CLERK
court except for the purpose of establishing                             Indiana Supreme Court
                                                                            Court of Appeals
the defense of res judicata, collateral                                       and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Michelle F. Kraus                                       Curtis T. Hill, Jr.
Fort Wayne, Indiana                                     Attorney General of Indiana

                                                        Justin F. Roebel
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana




                                          IN THE
    COURT OF APPEALS OF INDIANA

Tocarra L. Woodson,                                     December 20, 2017
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        02A03-1706-CR-1431
        v.                                              Appeal from the Allen Superior
                                                        Court
State of Indiana,                                       The Honorable Wendy Davis,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        02D05-1609-F6-1094



May, Judge.



Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017         Page 1 of 9
[1]   Tocarra L. Woodson appeals her aggregate two-year sentence for Level 6 felony

      identity deception 1 and Class A misdemeanor deception. 2 She argues the trial

      court abused its discretion when it did not recognize certain mitigators and her

      sentence is inappropriate. We affirm.



                                Facts and Procedural History
[2]   On June 2, 2016, Summit City Healthcare hired Woodson to be a registered

      nurse at its facility. Woodson does not hold a license to be a registered nurse

      and does not have a degree qualifying her to be a registered nurse. Summit City

      discovered discrepancies in Woodson’s application, and after Woodson refused

      to provide a copy of a nursing license or her social security card, Summit City

      terminated her employment. Woodson did not interact with any patients at

      Summit City.


[3]   On July 7, 2016, Woodson applied for a position as a registered nurse at

      Lutheran Life Villages. She provided a nursing license with the name Tocarra

      Welch and told Lutheran Life that Welch was her maiden name, though it was

      not. Lutheran Life hired Woodson. While working at Lutheran Life,

      Woodson was required to dispense medication to patients, draw blood, give

      insulin, start IVs, and care for wounds. Lutheran Life had issues with her




      1
          Ind. Code § 35-43-5-3.5(a) (2014).
      2
          Ind. Code § 35-43-5-3(a)(2) (2014).


      Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 2 of 9
      performance, as Woodson attempted to administer the wrong medication to a

      patient and did not dress a wound properly. After an investigation by Lutheran

      Life and an Indiana Attorney General Investigator, Lutheran Life terminated

      Woodson on July 25, 2016. At the time of her termination, Woodson had

      worked 188 hours at Lutheran Life.


[4]   Police arrested Woodson on September 28, 2016, and the State charged her

      with Level 6 felony identity deception and Class A misdemeanor deception.

      While out on bond, Woodson used Welch’s identity to secure another nursing

      job with Home Health Care Agency from December 7, 2016, to April 4, 2017.

      She faces additional charges related to that incident.


[5]   On April 11, 2017, Woodson pled guilty as charged. On May 31, 2017, the trial

      court held a sentencing hearing and sentenced Woodson to two years for Level

      6 identity deception and one year for Class A misdemeanor deception, to be

      served concurrently. The trial court also noted on its judgment of conviction,

      “[Woodson] ordered to refrain from seeking employment [at] Medicaid facility

      if released while still serving executed sentence through alt[ernative]

      sentencing.” (App. Vol. II at 24) (emphasis in original).



                                Discussion and Decision
                                            Abuse of Discretion

[6]   When the trial court imposes a sentence within the statutory range, we review

      for an abuse of discretion. Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),


      Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 3 of 9
      clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). We may reverse a decision that is

      “clearly against the logic and effect of the facts and circumstances before the

      court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Id. (quoting In re L.J.M., 473 N.E.2d 637, 640 (Ind. Ct. App.

      1985)). The trial court is not required to find mitigating factors or give them the

      same weight the defendant does. Flickner v. State, 908 N.E.2d 270, 273 (Ind. Ct.

      App. 2009). “When a defendant offers evidence of mitigators, the trial court

      has the discretion to determine whether the factors are mitigating, and it is not

      required to explain why it does not find the proffered factors to be mitigating.”

      Johnson v. State, 855 N.E.2d 1014, 1016 (Ind. Ct. App. 2006), trans. denied.

      However, a court abuses its discretion if it does not consider significant

      mitigators advanced by the defendant and clearly supported by the record.

      Anglemyer, 868 N.E.2d at 490.


[7]   The trial court found as mitigators the fact that Woodson took responsibility for

      her actions, pled guilty, and expressed remorse, though the court noted, “I’m

      trying to ferret through that remorse. . . . I think it’s heartfelt probably because

      you’re in custody, but candidly, based on your history, I’m not sure how

      credible it is[.]” (Tr. Vol. II at 24-5.) The trial court found as aggravators

      Woodson’s criminal history, the circumstances of the case, and failed attempts

      at rehabilitation. Woodson argues the trial court abused its discretion when it

      did not consider as mitigators Woodson’s contention she “suffered from

      physical, emotional, sexual and verbal abuse by her mother and her mother’s

      boyfriend from age nine to eighteen[,]” (Br. of Appellant at 7); she had four


      Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 4 of 9
      dependent children; her Indiana Risk Assessment System (“IRAS”) score

      indicated she was only a moderate risk to reoffend; 3 and she was attending

      school and was employed at the time of sentencing.


[8]   First, regarding Woodson’s history of abuse, we note Woodson did not present

      this factor as mitigating to the trial court, and the only mention thereto exists as

      part of her presentence investigation report. Thus, our consideration of that

      mitigator is waived. See Bryant v. State, 984 N.E.2d 240, 252 (Ind. Ct. App.

      2013) (“Failure to present a mitigating circumstance to the trial court waives

      consideration of the circumstance on appeal.”), trans. denied. Waiver

      notwithstanding, our Indiana Supreme Court has held “that evidence of a

      difficult childhood is entitled to little, if any, mitigating weight.” Bethea v. State,

      983 N.E.2d 1134, 1141 (Ind. 2013). We therefore conclude the trial court did

      not abuse its discretion when it did not give this factor mitigating weight.


[9]   Woodson has four dependent children. Absent special circumstances, a trial

      court is not required to find incarceration would place an undue burden on a

      defendant’s minor children, because many incarcerated individuals have

      children. Reese v. State, 939 N.E.2d 695, 703 (Ind. Ct. App. 2011), trans. denied.

      Because Woodson did not demonstrate the hardship on her children would be

      greater than that usually experienced by children whose parent is incarcerated,




      3
        The trial court did consider Woodson’s IRAS score, but chose not to give it mitigating weight, nor was the
      court required to do so. See Flickner, 908 N.E.2d at 273 (trial court is not obliged to give a mitigating factor
      the same weight the defendant does).

      Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017              Page 5 of 9
       the trial court did not abuse its discretion when it did not give this factor

       mitigating weight.


[10]   Woodson testified she had a job cleaning buildings and was in school with a

       GPA of 3.62. The trial court is not required to find her ability to maintain

       employment a significant mitigating factor. See Creekmore v. State, 853 N.E.2d
523, 530 (Ind. Ct. App. 2006) (“many people are gainfully employed such that

       this would not require the trial court to note it as a mitigating factor or afford it

       the same weight as defendant proposed”), clarified on denial of reh’g in Creekmore

       v. State, 850 N.E.2d 230 (Ind. Ct. App. 2006). Nor was the court obliged to find

       Woodson’s pursuit of higher education a mitigator. See Benefield v. State, 904
N.E.2d 239, 248 (Ind. Ct. App. 2009) (trial court not required to find higher

       education a mitigator), trans. denied. Thus, the trial court did not abuse its

       discretion when it did not give these factors mitigating weight.


                                           Inappropriate Sentence

[11]   We may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. Williams v. State, 891 N.E.2d 621, 633

       (Ind. Ct. App. 2008) (citing Ind. Appellate Rule 7(B)). We consider not only

       the aggravators and mitigators found by the trial court, but also any other

       factors appearing in the record. Roney v. State, 872 N.E.2d 192, 206 (Ind. Ct.

       App. 2007), trans. denied. The appellant bears the burden of demonstrating her

       sentence is inappropriate. Childress v. State, 848 N.E.2d 1073, 1080 (Ind. 2006).




       Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 6 of 9
[12]   When considering the nature of the offense, the advisory sentence is the starting

       point to determine the appropriateness of a sentence. Anglemyer, 868 N.E.2d at

       494. The advisory sentence for a Level 6 felony is one year, with a sentencing

       range between six months and two and one-half years. Ind. Code § 35-50-2-7(b)

       (2016). One factor we consider when determining the appropriateness of a

       deviation from the advisory sentence is whether there is anything more or less

       egregious about the offense committed by the defendant that makes it different

       from the “typical” offense accounted for by the legislature when it set the

       advisory sentence. Rich v. State, 890 N.E.2d 44, 54 (Ind. Ct. App. 2008), trans.

       denied.


[13]   Woodson argues she committed “non-violent, low-level” offenses. (Br. of

       Appellant at 7.) However, her argument ignores the danger she put multiple

       patients in when she used false information to obtain nursing jobs without a

       license or degree. Robin Good, the director of nursing at Lutheran Life

       Villages, where Woodson fraudulently practiced nursing, indicated Woodson

       was responsible for “administering medications . . . drawing blood . . . giving

       Insulin . . . administering medications through IVs, [and] dressing changes.”

       (Tr. Vol. II at 13.) Good also testified that during Woodson’s employment at

       Lutheran Life, Woodson “was attempting to administer the wrong medications

       to patients at the wrong times one of those being Coumadin which is a blood

       thinner. I can’t say for the IV whether she did it correctly or not. The dressing

       change on the pic line which made it not functional.” (Id. at 13-14.) While

       these actions were not life-threatening, Good admitted Woodson’s actions


       Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 7 of 9
       could have endangered someone’s life because “if you run an IV incorrectly it

       could be fatal. You could get renal failure. . . . With giving insulin you could -

       if you give the wrong dose there’s many, many things that could happen.” (Id.

       at 14.)


[14]   To prove Woodson committed Level 6 identity deception, the State had to

       provide evidence she used another person’s identity without that person’s

       consent with the intent to defraud or harm another person, assume another

       person’s identity, or profess to be another person. See Ind. Code § 35-43-5-

       3.5(a) (elements of identity deception). Woodson’s actions far exceeded those

       required for the commission of the crime. Based thereon, we cannot say

       Woodson’s sentence is inappropriate based on the nature of her offenses. See

       Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013) (sentence not

       inappropriate based on nature of the offense when the circumstances of the

       crime committed exceeded the necessary elements of the crime), trans. denied.


[15]   When considering the character of the offender, one relevant fact is the

       defendant’s criminal history. Rutherford v. State, 866 N.E.2d 867, 874 (Ind. Ct.

       App. 2007). The significance of criminal history varies based on the gravity,

       nature, and number of prior offenses in relation to the current offense. Id.

       Woodson, who was twenty-eight years old at the time of sentencing, has

       accumulated five misdemeanor and three felony convictions as an adult.

       Woodson’s convictions are mostly for crimes of deception, such as check

       deception, false informing, check fraud, and theft. Based thereon, we cannot

       say Woodson’s sentence is inappropriate based on her character. See Stephenson

       Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 8 of 9
       v. State, 53 N.E.3d 557, 562 (Ind. Ct. App. 2016) (holding enhanced sentence

       not inappropriate where appellant had criminal history reflecting poorly on his

       character).



                                               Conclusion
[16]   The trial court did not abuse its discretion when it did not consider certain

       factors to be mitigators when sentencing Woodson. Similarly, Woodson’s

       sentence is not inappropriate. Accordingly, we affirm.


[17]   Affirmed.


       Vaidik, C.J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1706-CR-1431 | December 20, 2017   Page 9 of 9